Citation Nr: 0212613	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  99-16 397	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by visual changes.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by stomach problems and cramps.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by diarrhea.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by weakness and fatigue.

5.  Entitlement to service connection for an undiagnosed 
illness manifested by forgetfulness, difficulty concentrating 
and impaired memory.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from July 1988 to 
July 1991, including service in Southwest Asia from 
September 1, 1990, through March 24, 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which confirmed and continued the 
RO's prior December 1998 denial of service connection for 
disabilities claimed to represent undiagnosed illness 
associated with service in Southwest Asia during the Persian 
Gulf war.  The veteran testified at a Travel Board hearing at 
the RO in September 2000 before the undersigned member of the 
Board.  After the hearing, the record was left open for 60 
days to allow the veteran an opportunity to submit additional 
evidence from Dr. Stewart but no evidence was received.  

Upon preliminary review of the appeal in May 2001, the Board 
examined the adjudicative history of the case and the 
testimony at the travel board hearing, found that a number of 
the issues originally appealed by the veteran were not 
properly before the Board, and recharacterized the remaining 
issues on appeal as itemized above.  The Board then remanded 
the case to the RO for additional evidentiary development 
which included an attempt to obtain additional service 
medical records, procurement of additional post service 
treatment records (including records from Dr. Stewart at the 
Fresno Community Hospital), and additional VA examinations by 
appropriate specialists to determine the etiology of the 
disorders for which service connection is claimed.  In 
December 2001, the RO granted 




service connection for irritable bowel disease, assigned a 
10 percent rating from March 2002, and continued its prior 
denials with respect to the remanded issues.  The case has 
been returned to the Board for further review on appeal.  

While the case was in remand status at the RO, the RO in 
December 2001 reviewed the issue of entitlement to an 
increased rating for post-traumatic stress disorder (PTSD) 
and denied a rating higher than 10 percent.  In a letter 
dated December 28, 2001, the veteran was notified of this 
determination and advised of his procedural and appellate 
rights.  In a July 2002 informal hearing presentation to the 
Board, his representative invited the Board's attention to 
the report of a VA psychiatric examination performed in July 
2001, pursuant to the Board remand, and requested that an 
opinion set forth therein be accepted as a possible basis for 
assigning an increased rating for PTSD.  It is unclear 
whether the representative wishes for the Board to accept the 
informal hearing presentation as a notice of disagreement 
with the December 2001 rating decision.  If so, the Board 
would point out that VA regulations require that a notice of 
disagreement be filed at the VA Regional Office from which 
the claimant received notice of the determination being 
appealed, not at the Board.  See 38 C.F.R. § 20.300 (2001).  
The issue of whether the informal hearing presentation 
satisfies the regulatory requirements for recognition as a 
notice of disagreement with the December 2001 rating decision 
is therefore referred to the RO for action deemed 
appropriate.  See 38 C.F.R. § 20.201 (2001).  


FINDINGS OF FACT

1.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.  

2.  The record shows that the veteran has visual changes 
which have been attributed by physicians to a known 
diagnosis, myopia, resulting from refractive errors of the 
eyes.

3.  The record contains competent medical evidence that the 
veteran has stomach problems and cramps associated with a 
service-connected disability, irritable bowel disease.  

4.  The record does not contain competent medical evidence 
that the veteran has stomach problems and cramps, separate 
and apart from irritable bowel disease, as manifestations of 
an undiagnosed illness.

5.  The record contains competent medical evidence that the 
veteran has diarrhea associated with a service-connected 
disability, irritable bowel disease.  

6.  The record does not contain competent medical evidence 
that the veteran has diarrhea, separate and apart from 
irritable bowel disease, as a manifestation of an undiagnosed 
illness.

7.  Service connection is in effect for post-traumatic stress 
disorder, rated 10 percent disabling since May 1996.  

8.  The record contains competent medical evidence that the 
veteran experiences fatigue, weakness, forgetfulness, 
difficulty concentrating, and impaired memory associated with 
a service-connected disability, PTSD.  

9.  The record does not contain competent medical evidence 
that the veteran has disability due to fatigue, weakness, 
forgetfulness, difficulty concentrating, and impaired memory 
due to manifestations of an undiagnosed illness separate and 
apart from PTSD.





CONCLUSIONS OF LAW

1.  An undiagnosed illness manifested by visual changes was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2001).  

2.  An undiagnosed illness manifested by stomach problems and 
cramps, separate and apart from service-connected irritable 
bowel syndrome, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).  

3.  An undiagnosed illness manifested by diarrhea, separate 
and apart from service-connected irritable bowel syndrome, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.317 (2001).  

4.  An undiagnosed illness manifested by weakness and 
fatigue, separate and apart from service-connected PTSD, was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.317 (2001).  

5.  An undiagnosed illness manifested by forgetfulness, 
difficulty concentrating, and impaired memory, separate and 
apart from service-connected PTSD, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.317 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  VA regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Holliday v. Principi, 14 Vet. App. 280 (2000).  

The VCAA requires that the VA notify the claimant and the 
claimant's representative of any information or medical or 
lay evidence that is necessary to substantiate the claim.  
The VCAA also requires that the VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record shows that the veteran has been informed on 
multiple occasions of the legal criteria that must be 
satisfied to establish entitlement to service connection for 
disabilities claimed to represent undiagnosed illness due to 
Persian Gulf War service.  The deficiencies in the evidence 
of record as a basis for an allowance of the claims with 
respect to the issues on appeal has been explained to the 
veteran in the statement of the case and supplemental 
statement of the case.  Several letters from the RO to the 
veteran have explained the evidence required to support the 
claim and advised him of the information which he was 
obligated to supply and of the evidence that would be 
obtained by the Board.  See RO letters dated in June 1996, 
January 1997, November 1997, June 2001, and December 2001.  
These documents are adequate to apprise the veteran of the 
evidence required with respect to each issue on appeal.  See 
Quartuccio v. Principi, 16 Vet. App 183 (2002).  

In compliance with the duty to assist, the RO has obtained 
all available VA and private medical records pertaining to 
the claimed disabilities at issue.  The veteran has been 
accorded two VA physical and psychiatric examinations, 
including examinations which were performed pursuant to the 
Board remand for the purpose of ascertaining whether he had 
disabilities qualifying as undiagnosed illnesses relating to 
the Persian Gulf War.  The veteran and his representative 
have identified no additional records which would serve to 
support the veteran's claim, nor has the Board identified any 
from the record.

In this regard, it should be noted that the actions requested 
in the Board remand included attempts to obtain records from 
a Dr. Stewart at the Fresno Community Hospital.  In June 2001 
the RO supplied the veteran with the form which would 
authorize Dr. Stewart to release the records, but the veteran 
did not complete the form and return it to the RO.  Without 
that form, the VA can take no further action to obtain those 
records.  It is also noted that a document request mailed to 
the Naval Reserve Center (NRC) in Santa Barbara, California, 
was returned to the RO undelivered.  In its June 2001 remand, 
the Board had cited the need for clarification as to whether 
the NRC had responded to previous requests and noted that the 
RO had been asked in 1992 to provide assistance in obtaining 
the missing records but had not responded.  However, the 
Board understands that Naval Reserve Centers do not maintain 
service medical records for individuals who are no longer 
attached to such Reserve Centers.  Those records are 
forwarded to NPRC.  As the NPRC has reported that it has no 
additional records, it appears that all reasonable avenues 
for procurement of any additional service medical records 
have been exhausted and that there is no reasonable 
possibility that further efforts would prove fruitful.  In 
addition, at this point, the Board finds that the medical 
evidence that is of record is adequate to evaluate the claim 
the veteran's service connection claims.  

Accordingly, the Board finds that the notification and duty 
to assist provisions have been satisfied and that no further 
actions pursuant to the VCAA need be undertaken on the 
veteran's behalf.  


Legal criteria  

Service connection may be established for disability that is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2001).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2001).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446. That 
statute, in part, added a new section 1117 to Title 38, 
United States Code. Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid. In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War. In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001. This extension of the presumptive period was adopted as 
a final rule in March 1998, and on October 21, 1998, Public 
Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006. This interim rule 
became effective November 9, 2001, with the comment period to 
end January 8, 2002.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001," 
Public Law 107-103, which amends various provisions of 38 
U.S.C. §§ 1117 and 1118, effective March 1, 2002.  See 66 
Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).  

Under the revised provisions of 38 U.S.C.A. § 1117, the 
Secretary may pay compensation to a Persian Gulf veteran who 
has a qualifying chronic disability that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia Theater of Operations during the Persian Gulf 
war, or, to a degree of 10 percent or more during the 
presumptive period established by the Secretary of Veterans 
Affairs.  For purposes of this section, the term "qualifying 
chronic disability" means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness, (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, (C) any 
diagnosed illness that the Secretary determines by regulation 
warrants a presumption of service connection.  See 
38 U.S.C.A. § 1117(a)(1) as amended by § 202 of HR 1291, PL 
107-103.  

For purposes of this section, signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following:  (1) fatigue, (2) 
unexplained rashes or other dermatological signs or symptoms, 
(3) headache, (4) muscle pain, (5) joint pain, (6) 
neurological signs and symptoms, (7) neuropsychological signs 
or symptoms, (8) signs or symptoms involving the upper or 
lower respiratory system, (9) sleep disturbances.  
38 U.S.C.A. § 1117(g) as amended by § 202 of HR 1291, PL 107-
103).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b) (2001).

I.  Service Connection for Visual Changes as a Manifestation 
of an Undiagnosed Illness.

The veteran contends that he has a visual defect which is an 
undiagnosed illness associated with military service.  At his 
September 2000 travel board hearing, he claimed that his 
vision was 20/20 when he went into service and on an 
examination for overseas service but that at his discharge 
examination in about July 1991, his eyes were so bad that he 
had to get prescription glasses.  He claimed that he was told 
that he should not drive at night.  He denied any prior 
history of nearsightedness or farsightedness but stated that 
ever since service he has had to wear glasses.  

The evidence of record includes the report of an August 1987 
enlistment examination, at which time the veteran had no 
complaints with respect to his vision and had uncorrected 
visual acuity of 20/20 in each eye.  At a June 1991 Navy 
discharge examination, the veteran denied a history of eye 
trouble.  Without refraction, near vision was 20/50-1, 
correctable to 20/25, and the left eye was 20/40-1, 
correctable to 20/20.  The field of vision was full.  

The veteran underwent a VA examination in September 1999 in 
connection with his original claim for VA benefits, received 
in August 1991.  The conditions for which service connection 
was claimed included vision loss.  Attached to the report was 
a September 1991 VA outpatient progress note showing the 
results of an examination of the eyes.  Myopia of both eyes 
and astigmatism of the left eye were reported.  The veteran's 
claim for vision loss was reviewed by the RO in September 
1992.  Service connection was denied on the basis that visual 
loss due to a developmental cause (refractive error) was not 
a disability.  

Medical records were received in December 1997 from Kaiser 
Permanente, including a November 1995 optometry record 
showing that the veteran complained of blurred vision.  The 
impression was myopia.  A new glasses prescription was given.  

The veteran underwent an examination for the VA in August 
2001 pursuant to the Board's May 2001 remand.  He related 
that on returning from the Persian Gulf he had begun to have 
blurry vision and ended up needing glasses for 
nearsightedness.  The impression was myopia.  The examiner 
indicated that it was impossible to determine whether or not 
the myopia was due to military service.  He stated that in 
his professional opinion, the veteran "probably would have 
developed near sightedness in his late teens and early 20's 
regardless of the type of occupation that he had."

The eye disability shown in the post service medical records 
is myopia, which is defined as "that error of refraction in 
which rays of light entering the eye parallel to the optic 
axis are brought to a focus in front of the retina, as a 
result of the eyeball being too long from front to back ... or 
of an increased strength in refractive power of the media of 
the eye .... Called also nearsightedness, because the near 
point is less distant than it is in emmetropia with an equal 
amplitude of accommodation."  Dorland's Illustrated Medical 
Dictionary, 26th edition, 863 (1985).  Under the law, as 
stated above, refractive errors of the eye are not diseases 
or injuries within the meaning of applicable legislation.  
Consequently, the veteran can prevail in his current service 
connection claim only if it is established that he has visual 
changes due to a disorder separate from myopia that is due to 
or the result of an undiagnosed illness or otherwise is the 
result of service.

Since a medical issue is involved, the Board must rely solely 
on medical evidence in evaluating the claim.  To the extent 
that the veteran is attempting to support his claim through 
his own analysis of the medical aspects of the claim, he is 
not competent to express an opinion as to matters such as 
etiology or diagnosis since he is a lay person without 
specialized medical training.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  However, the veteran may 
present competent testimony regarding his own observations, 
such as visible symptoms or manifestations of a disease or 
disability.  1 Vet. App. 466 (1991).  

The medical question in the present case is relatively 
straightforward and simple.  The veteran developed a visual 
deficiency in service which was first described clinically on 
the discharge examination in July 1991 and which has required 
that he wear glasses ever since.  Myopia was first identified 
by name in the VA eye examination report of September 1991 
and was subsequently reported in Kaiser Permanente records 
and in the July 2001 VA examination report.  No eye disorder 
productive of visual changes other than myopia has been 
reported at any time.  The fact that all visual changes 
reported in the record are attributed to myopia, a known 
diagnosis, precludes the granting of service connection under 
the provisions of law relating to undiagnosed illness.  

Consequently, a preponderance of the evidence is against the 
veteran's claim for service connection for visual changes as 
manifestations of an undiagnosed illness.  Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  



II.  Service Connection for Stomach Problems and Cramps 
as Manifestations of an Undiagnosed Illness.
and
Service Connection for Diarrhea as a Manifestation 
of an Undiagnosed Illness.

The record shows that no gastrointestinal disorder was either 
complained of or found on service department examinations 
performed at the time of the veteran's enlistment or 
discharge from service.  The abdomen and viscera were 
reported as normal on both occasions.  

The veteran's original service connection claim received in 
August 1991 contained no reference to a gastrointestinal 
disorder, and no gastrointestinal problems were complained of 
or found on a VA examination in September 1991.  

At a VA examination in July 1996 the veteran complained that 
he had developed epigastric pain at least three years earlier 
and that it had gotten worse during the last year.  He 
claimed that he had also developed abdominal cramping and 
diarrhea.  He had been told at Kaiser a few months earlier 
that an upper GI series had shown no definite ulcer.  The 
diagnoses included peptic ulcer disease.  

A Persian Gulf Registry examination was performed in 1994.  
Epigastric pain having an onset in 1993 was noted.  A 
diagnosis of peptic ulcer was recorded.  

Records from Kaiser Permanente show that in August 1995 the 
veteran was seen for complaints of stomach problems of three 
weeks' duration.  The assessment was dyspepsia.  An 
assessment of--question of irritable bowel syndrome was 
recorded the following month.  

Letters dated in February and March 1998 from the veteran's 
mother and wife are to the effect that when the veteran 
returned home from the Gulf war he had numerous health 
problems, including stomach and intestinal pain and diarrhea.

At the September 2000 travel board hearing, the veteran 
stated that about 8 months to a year after returning from the 
Persian Gulf he began to have extremely excruciating cramps 
in his stomach accompanied sometimes by diarrhea.  He stated 
that there had been no official diagnosis and he disputed the 
diagnosis of peptic ulcer disease made by the VA examiner, 
arguing that the barium tests had been negative for peptic 
ulcer.  He considered stomach problems or cramps as a 
separate element of the disability from chronic diarrhea.  

At a VA examination performed in July 2001 pursuant to the 
Board remand, it was reported that the veteran had returned 
from the Gulf war with crampy abdominal pain, alternating 
between constipation and diarrhea.  He would have numerous 
episodes per week which were seemingly unrelated to diet.  
Crampy abdominal pain would precede the episodes, which would 
be ameliorated by defecation.  It was reported that various 
investigations at Kaiser Permanente from 1991 to 1999, 
including ova and parasite studies, upper and lower 
gastrointestinal barium examinations, and a sigmoidoscopic 
examination had shown no inflammatory condition, polyp, 
cancer or mass.  The diagnoses included irritable bowel 
disease.  The examiner commented that "the history of crampy 
abdominal pain with multiple bouts of diarrhea coupled with a 
history of depression [typified] the absence of radiologic 
and endoscopic abnormalities of irritable bowel disease."  

The medical record corroborates the veteran's claimed history 
of the post service onset of various gastrointestinal 
symptoms.  However, since service connection was ultimately 
granted for irritable bowel syndrome, the only remaining 
questions are whether the symptoms of stomach cramping and 
diarrhea are included within the service connection award 
and, if not, whether the veteran also has a separate disorder 
manifested by stomach problems, cramping, and diarrhea.  

The question of the etiology of the complaints at issue was 
posed to a VA examiner in July 2001 pursuant to the Board 
remand.  The diagnosis of irritable bowel disease established 
at that time reflected consideration, and discussion, of all 
of the evidence of record, and it is clear from the language 
used in the report that the examiner considered both the 
crampy abdominal pain and the diarrhea as principle 
manifestations of irritable bowel disease.  No other 
disorders, either diagnosed or undiagnosed, are identified in 
the report of this examination or elsewhere in the record.  
The Board tends to agree with the veteran that a diagnosis of 
peptic ulcer disease does not appear to be consistent with 
the reports of actual examination and treatment and 
acknowledges that most such tests have been negative over the 
years.  
Be that as it may, the complaints and symptoms that were 
under investigation by physicians on many occasions, 
including cramping and diarrhea, are precisely those which 
have formed the basis for the current diagnosis of irritable 
bowel syndrome that has now been recognized as service 
connected.  No separate disorder, either diagnosed or 
undiagnosed, manifested by stomach problems and cramps or by 
diarrhea, is shown in the record.

A preponderance of the evidence is against the granting of 
service connection for stomach problems and cramps as 
manifestations of an undiagnosed illness or for diarrhea as a 
manifestation of an undiagnosed illness.  The benefit of the 
doubt rule therefore does not apply.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  

III.  Service Connection for Weakness and Fatigue as 
Manifestations 
of Undiagnosed Illness.
and
Service Connection for Forgetfulness, Difficulty 
Concentrating, and 
Impaired Memory as Manifestations of Undiagnosed Illness.  

The available service medical records show that no complaints 
or findings of weakness and fatigue, forgetfulness, 
difficulty concentrating or impaired memory were reported at 
entrance into service or at separation from service.  None 
were reported on a VA examination performed in September 
1991.  The earliest reference to such symptoms is found in 
the veteran's May 1996 claim for benefits for a disability 
claimed to have resulted from service in Southwest Asia.  
According to the veteran's hearing testimony, problems from 
forgetfulness and difficulty with concentration began at 
least two years after service and weakness and fatigue began 
about a year after service.  



At a July 1996 VA psychiatric examination, the veteran's 
complaints included headache, loss of concentration, 
forgetfulness, difficulty sleeping, feeling tired all the 
time, variable appetite, mood swings and inability to handle 
stress.  The diagnosis was PTSD.  The examiner did not 
believe that the veteran was suffering from somatization 
disorder, even though such disorder should be a possible 
consideration.  

In his hearing testimony the veteran claimed that since about 
two years after service he had been forgetting things and 
could not concentrate.  He stated that there had been no 
diagnosis for this but that his psychiatrist said that the 
manifestations may have been partially related to PTSD.  With 
respect to weakness and fatigue, the veteran described the 
problem as "just no zip, no energy, just blah on a regular 
basis, don't really want to go to the park and play with the 
kids.  Just rather just kind of be isolated somewhat 
withdrawn and just really, like I have the flu sometimes 
that's what it feels like."  (Transcript, p 21).  The veteran 
argued initially that weakness and fatigue were separate 
manifestations but later conceded after further discussion 
that they were really the same thing.  (Transcript, pp. 22, 
23).  He identified the symptom of weakness as a feeling of 
being tired and worn down.  

At the VA examination performed in July 2001 pursuant to the 
Board remand, the examiner reviewed in detail the history of 
the veteran's psychiatric disorder and the current status of 
PTSD.  At the time of the interview there were no 
identifiable cognitive deficits.  The examiner stated that 
the veteran's subjective feelings of poor concentration, 
forgetfulness, impaired memory and fatigue were not 
undermined or devalued by the examiner's comments concerning 
the absence of current findings, but that the objective 
findings on the current examination were not consistent with 
the veteran's subjective complaints.  The examiner stated 
that PTSD cluster symptoms include mood symptoms and anxiety 
symptoms, and that it was not uncommon for a person with 
anxiety or depression to have difficulty concentrating or 
subjective experiences of poor memory and indecisiveness.  He 
stated that "I do believe that the veteran's symptoms are all 
inclusive in the diagnosis of PTSD, and [that] he does not 
warrant a second diagnosis at the present time."  

Since service connection has been granted for PTSD, the 
question before the Board is whether the claimed symptoms of 
weakness and fatigue, forgetfulness, difficulty 
concentrating, and memory impairment, to the extent that they 
are present, are manifestations of the PTSD, as distinguished 
from a separate disability that is the result of an 
undiagnosed illness.  The determination as to what symptoms 
may properly be included within the PTSD grant is medical in 
nature.  The veteran's opinions as a layman are not competent 
evidence on this point and may not be considered.  Espiritu, 
Id.; Caldwell, Id.  

The VA psychiatrist who examined the veteran in July 2001 
expressly attributed the symptoms of poor concentration, 
forgetfulness, impaired memory and fatigue to the service-
connected PTSD.  The opinion was based on a review of the 
veteran's claims file, his complaints and the examination.  
There is no contrary medical evidence that points to a 
different result.  Although the report did not mention the 
symptom of weakness in the discussion, the testimony at the 
hearing indicating the interchangeable nature of the words 
fatigue and weakness to describe the same complaint supports 
a finding that this symptom, however named, was included as a 
manifestation of PTSD.  The examiner also specifically 
rejected the notion that the veteran had any other disorders, 
separate from PTSD, as the result of these symptoms.  As 
such, the symptoms are considered a part of his service-
connected PTSD.

A preponderance of the evidence is against the claim for 
service connection for separate disorders manifested by 
weakness and fatigue or for forgetfulness, difficulty 
concentrating or impaired memory as manifestations of an 
undiagnosed illness.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001).  Therefore, the benefit of the doubt rule does 
not apply.  



ORDER

Service connection for visual changes as a manifestation of 
an undiagnosed illness is denied.

Service connection for stomach problems and cramps as 
manifestations of an undiagnosed illness is denied.

Service connection for diarrhea as a manifestation of an 
undiagnosed illness is denied.

Service connection for weakness and fatigue as manifestations 
of undiagnosed illness is denied.

Service connection for forgetfulness, difficulty 
concentrating, and impaired memory as manifestations of 
undiagnosed illness is denied.  



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

